Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information Disclosure Statement filed by applicant on 10/15/2021 has been considered by Examiner.
Foreign Priority
The present application is based on, and claims priority from JP Application Serial Number 2020-174558, filed October 16, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 2 recite “The operating method according to claim 1, wherein the operation image includes an operator, display position of which on the operating surface is changed by operation, and input by the user is identified, based on a display position of the operator before the operation is accepted, and a display position of the operator after the operation is accepted.” renders the claim indefinite. The claim starts out by describing the relationship between “the operation mage” and “an operator”, then it describes the display position of the “operator” to be “on the operating surface”.  However, the actions being performed, i.e. “changed”, “identified”, and  “accepted” are unclear and ambiguous. Does the input by the user cause the display position of the operator to change? or it requires further identifying the received input? What are the criteria for identifying an input that causes the changing step to execute?  These actions need to be actively recited with clear and unambiguous language. Appropriate correction is required.
Claims 3-8 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is encouraged to use standard claim phraseology to avoid ambiguous and unclear claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (US 20190146578 A1) hereinafter “Ikuta” in view of OZAWA et al (US 2018/0249085 A1) hereinafter “OZAWA”.
Regarding Claim 1 Ikuta-Ozawa
Ikuta discloses 1. An operating method (“[0040] Fig. 7 is a block diagram illustrating functional units of a CPU of the control apparatus;” [0104], [0056], Display control unit 69, FIG. 23 is a flowchart illustrating an overall processing procedure of a conference held by using the image display system, Fig. 24) of a display system (Ikuta, [0076] In FIG. 1, an image display system 10 includes HMDs 11A, 11B, and 11C and a control apparatus 12 and is placed in a medical facility 13. See also [0105] operation program 60. See also Fig. 3. “The processes for the 3D image 40 are performed by, for example, one representative user 14 (here, the user 14A Processes” [0090] )  including 
a display device (Fig. 1, HMD 11A or HMD 11B or HMD 11C worn by doctor and nurses 14A-14C [0076])  and nurses. HMDs 11 worn by users 14 [0076]) including a display unit (Fig. 2 screen 28) through which an outside scene is visible (“HMD 11 of a transparent type” [0029], [0082][0083]. Note that in Fig. 4 RS-A, The user 14A is sees through the screen 28 of the HMD 11A a real space RS-A in which real objects hand 38A, table 37 and marker 39 are present [0097]. In Fig. 4 VS-A, The User 14A also sees in the inside surface of screen 28 the virtual space VS-A in which the 3D image is present.) and configured to display an image (3D image 40) superimposed on the outside scene ([0097] obtaining and displaying (ARS-A, Fig. 4) a 3D image 40 of a patient superimposed on the marker 39 in real space (RS-A). [0097] Accordingly, the user 14A recognizes the augmented reality space ARS-A obtained by merging the real space RS-A with the virtual space VS-A.” [0097]). See also  ([0084], “Note that the example case of the HMD 11 of a transparent type has been described here; however, a non-transparent-type HMD that superimposes a virtual image on a captured image of the real space RS output from the camera 29 and that projects and displays the resulting image on the inside surface of the screen 28 may be used. [0086]), and 
A) an imaging unit (a camera 29, “captured-image obtaining unit 65”, “the 3D image obtaining unit 66” [0226]) mounted on the display unit (Fig. 2 screen 28, [0083]), the display device (HMD 11) being configured to be mounted on a head of a user (Fig. 1, The HMD 11A is worn on the head of a user 14A or HMD 11B is worn on the head of a user 14B, and HMD 11C is worn on the head of a user 14C), and 
B) an information processing device (“a portable computer125”, Fig. 42, Display control unit 69, Fig. 7) having an operating surface ( “a touch panel”, “a button” on “a mouse” [0008]) for accepting operation (“a touch operation or a mouse operation” [0007])., the operating method comprising: 
i) displaying an operation image (In [0130]“display control unit 69 causes , a rough adjustment slide bar 45A ...and... a fine adjustment slide bar 45B... to be displayed on the HMD 11). See also “slide bar 45”, Fig. 5, Fig. 14-15. Fig. 16,  displaying Slide bar 45B in Augmented Reality Space (ARS),  Fig. 17. displaying Slide bar 45A Augmented Reality Space (ARS). Fig. 17. displaying Slide bar 45A Augmented Reality Space (ARS). In Fig. 18. displaying Slide bar 45A in Augmented Reality Space (ARS). In Fig. 17. displaying Slide bar 45B in Augmented Reality Space (ARS). See also Fig. 40, a rotational dial 115, [0216], [0197]) for accepting operation by the user (a display control unit 69, “a display control unit [69] that causes at least one numerical value setting user interface to be displayed on the head-mounted display as a virtual user interface that is virtually recognized by the user in the augmented reality space,...” [0013]. Note also that the slide bar 45 “virtual user interface that is virtually recognized by the user” [0013]) . . .; 
ii) displaying an adjustment image  (slide bar 45 in Fig. 36, displaying adjustment interface selectively [0019] “[0019] It is preferable that the display control unit cause the rough adjustment interface and the fine adjustment interface to be selectively displayed.” [0020] It is preferable that the display control unit cause the fine adjustment interface to be displayed in a larger size on a nearer side than the rough adjustment interface in the augmented reality space.), for adjusting the imaging unit (camera 29, Fig. 7) or a captured image captured by the imaging unit (“a captured image from the camera 29, the captured image being an image of the real space RS” [0200]... for cutting a part corresponding to the outline of the hand 38 from the slide bar 45. See also “The camera 29 captures,...,an image of the field of view that is substantially the same as the augmented reality space ARS recognized by the user 14 through the HMD 11.” [0086][0106] [0194]), in a display region of an image of the display unit (Fig. 18, in an augmented reality space ARS );
iii) changing display of the adjustment image (the slide bar 45 Fig. 36, fine adjustment interface or the rough adjustment interface [0018]-[0023]) by operation accepted on the operation image (In Fig. 36 [0196] “... the display control unit 69 changes the display position of the slide bar 45” in Fig. 36 which is obscuring the 3D image 40 to appropriate position, see 2nd Fig. 36) ; and
iv) causing the imaging unit to perform imaging by the operation accepted on the operation image ([0086] “The camera 29 captures ... an image of the field of view that is substantially the same as the augmented reality space ARS recognized by the user 14 through the HMD 11.”) 
Although Ikuta discloses portable computer 125”, Fig. 42, “a display control (69) unit that causes at least one numerical value setting user interface to be displayed on the head-mounted display as a virtual user interface that is virtually recognized by the user in the augmented reality space” [0013][0015][0027][0232][0144]. See also ” [0144] The flowchart in FIG. 24 illustrates a processing procedure that is performed in a case of setting a numerical value using the slide bar 45. First, in step S100, the rough adjustment slide bar 45A is displayed on the HMD 11 by the display control unit 69 (display control step). The user 14 makes a gesture using the hand 38 within the field of view of the camera 29 to set a desired numerical value. 
Ikuta does not explicitly disclose the user input being provided ... “on the operating surface”.
However, in a similar field of endeavor, Ozawa discloses user input being provided... “on the operating surface”.  (In Fig. 3, Control device 10 including “operated sections operated by the user.” These “operated sections are disposed on the surface of the case 10A” [0109]. See also [0110] The track pad 14 is a region for the user to perform touch operation for bringing a finger into contact with the track pad 14 on the front surface of the case 10A.”)
Therefore it would have been obvious to a person of ordinary skill in the art before the effective date of the application to modify Ikuta’s display control apparatus by incorporating“... “on the operating surface “as suggested by Ozawa “ in order to “control section controls visibility of the outside scene in the display section.” (Ozawa, Abstract, [0003]).
Regarding Claim 2 Ikuta-Ozawa
Ikuta-Ozawa discloses 2. The operating method according to claim 1, wherein the operation image (“slide bar 45”) includes an operator (slider 47), display position of which on the operating surface is changed by operation, and input by the user is identified, based on a display position of the operator before the operation is accepted, and a display position of the operator after the operation is accepted. (Ikuta, “[0190] FIG. 35 illustrates changes in the display position of the slider 47 of the slide bar 45. The top illustration illustrates a state before a numerical value is set by moving the hand 38”. See also [0117]).
Regarding Claim 3 Ikuta-Ozawa
Ikuta-Ozawa discloses 3. The operating method according to claim 1, wherein the adjustment image  (the slide bar 45 Fig. 36, fine adjustment interface or the rough adjustment interface [0018]-[0023]) displayed in the display region by the image display unit is an image for adjusting an acquisition range of a captured image of the imaging unit (Ikuta, the slide bar 45 Fig. 36, fine adjustment interface or the rough adjustment interface [0018]-[0023]. “display of the range of the bar is changed;” [0055], [0069], Fig. 36, [0095]), and 
display of the adjustment image is changed by changing a display position or size of the adjustment image displayed in the display region by operation accepted on the operation image (Ikuta, [0190] FIG. 35 illustrates changes in the display position of the slider 47 of the slide bar 45 in the fifth embodiment. Here, the slide bar 45 is a bar in which the entire settable range is represented by the bar 46,  ), and thus the acquisition range of the captured image is changed. (a display control unit that causes at least one numerical value setting user interface to be displayed on the head-mounted display as a virtual user interface that is virtually recognized by the user in the augmented reality space, the numerical value setting user interface being constituted by a range display part that shows a range of settable numerical values and a numerical value indication part that points a numerical value, among the numerical values, that is currently set; [0013]).
Regarding Claim 5 Ikuta-Ozawa
Ikuta-Ozawa discloses 5. The operating method according to claim 1, wherein a position of the operating surface contacted by an indicator is detected, and the operation image is displayed with the position of the detected operating surface as a reference. (Ikuta, “[0019] It is preferable that the display control unit cause the rough adjustment interface and the fine adjustment interface to be selectively displayed.”)
Regarding Claim 6 Ikuta-Ozawa
Ikuta-Ozawa discloses 6. The operating method according to claim 1, wherein the operation image has an operator, display position of which is changed in response to operation, and the operating method includes a first display mode in which a movement direction of the operator is limited to a first direction, a second display mode in which the movement direction of the operator is limited to a second direction different from the first direction, and a third display mode in which the operator is configured to move in all directions on the operating surface, in response to the adjustment image displayed in the display region by the display unit, the operation image in any of the first display mode, the second display mode, and the third display mode is displayed on the operating surface. (Ikuta, “switching between the rough adjustment mode in which the range of settable numerical values for the numerical value setting user interface, which is a virtual user interface, is the first range or/and the unit change width for a numerical value is the first change width, and the fine adjustment mode in which the range is the second range narrower than the first range or/and the unit change width is the second change width narrower than the first change width is performed in accordance with a gesture made by a user. “[0033] [0021])
Regarding Claim 7 Ikuta-Ozawa
Ikuta-Ozawa discloses 7. The operating method according to claim 1, wherein a preset registered object included in the outside scene is detected from a captured image captured by the imaging unit (Marker 39), when the registered object is detected (Marker 39), a display image associated with the registered object is displayed by the display unit at a position corresponding to the registered object (display the 3D image 40), when a preset operation on the operation image is accepted, moving amount of the information processing device is detected(“the first gesture information includes the movement direction and the movement amount of the hand 38.” [0110], Fig. 7 output of First detection 70), and a display position of the display image is changed in response to the detected moving amount of the information processing device. (Numerical value change unit 73, Display control 69, Fig. 7) wherein a preset registered object included in the outside scene is detected from a captured image captured by the imaging unit (“the marker 39 in the captured image” [0114], the captured image being an image of the real space RS [0200]. “the specific actual object present in a captured image is recognized by using an image recognition technique, the recognized specific actual object is assumed to be the marker 39, and a virtual object is displayed on the specific actual object.” [0218]), when the registered object is detected, a display image associated with the registered object is displayed by the display unit at a position corresponding to the registered object (Ikuta, Marker 39 is captured in real space (RS) and a 3D image is superimposed at the position of the marker 39, See Fig. 37. [0091] On the operation table 37, a marker 39 is laid. The marker 39 is, for example, a sheet having a square frame on which a regular pattern in white and black and identification lines for identifying the top, the bottom, the left, and the right are drawn. The marker 39 indicates a position in the real space RS at which a virtual object appears. That is, the display position of a virtual object is fixed to the marker 39 that is present in the real space RS. [0090]) when a preset operation on the operation image is accepted, moving amount of the information processing device is detected ([0110] The first detection unit 70 recognizes the hand 38 in captured images), and a display position of the display image is changed in response to the detected moving amount of the information processing device. (Fig. 23, S13 process corresponding to result, [0141])
Regarding Claim 8 Ikuta-Ozawa
Ikuta-Ozawa discloses 8. The operating method according to claim 1, wherein the display unit includes  a left display unit for causing a left eye of the user to visually recognize an image, and a right display unit for causing a right eye of the user to visually recognize an image, in a state where the left display unit displays the adjustment image, operation on the operation image is accepted, and display of the adjustment image is changed by the operation accepted, operation on the operation image is accepted, and the operation accepted causes the imaging unit to perform imaging by the operation accepted to acquire a captured image for the left eye, in a state where the right display unit displays the adjustment image, operation on the operation image is accepted, and display of the adjustment image is changed by the operation accepted, and operation on the operation image is accepted, and the operation accepted causes the imaging unit to perform imaging by the operation accepted to acquire a captured image for the right eye.(Ikuta,  [0113] The third detection unit 72 recognizes the marker 39 in a captured image by using a well-known image recognition technique similarly to the first detection unit 70 and the second detection unit 71. Then, the third detection unit 72 detects the length and angle of each side of the square that forms the marker 39 in the captured image and the positions of the identification lines for identifying the top, the bottom, the left, and the right, and detects the three-dimensional position of the HMD 11 (the eye of the user 14) relative to the marker 39 on the basis of these pieces of detected information and the second correspondence information 62. The third detection unit 72 outputs information about the detected position (hereinafter referred to as “position information”) to the 3D image editing unit 75 of the processing unit 68.)
Claim Rejections - 35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta-OZAWA and further in view of Kelly et al. (US 20150138383 A1) hereinafter “Kelly”.
Regarding Claim 4 Ikuta-Ozawa-Kelly
Ikuta-Ozawa discloses the invention substantially as claimed.  4. The operating method according to claim 1,  wherein the adjustment image displayed in the display region by the image display unit (Slide 45)...
Ikuta-Ozawa does not explicitly disclose ... is an image for a focus adjustment having a plurality of focal positions, and display of the adjustment image is changed by selecting the focal position where the imaging unit focuses by operation accepted on the operation image, and thus the position where the imaging unit focuses is changed.
However, Kelly discloses ... is an image for a focus adjustment having a plurality of focal positions (S300 “one or more processors receiving an indication that the user selected the at least one focus point to be in focus” [0071]), and display of the adjustment image is changed by selecting the focal position where the imaging unit focuses by operation accepted on the operation image, and thus the position where the imaging unit focuses is changed (Fig. 3, Step 330 shift program 70 instructs image capture program 60 to change the focal length.” [0071], a screen on the camera, the screen having user-selectable focus points. Abstract ). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective date of the application to modify Ikuta’s display control apparatus by incorporating the teaching of Kelly as suggested in order to insure “an object is in focus in the area.” (Kelly, [0004]).
Pertinet Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2014/0146075 A1 (Figures), US 2020/0227007 A1, 2019/0079298 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481